Citation Nr: 1623719	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  12-03 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for prostate cancer, to include as due to either herbicide exposure or radiation exposure.  

2.  Entitlement to service connection for prostate cancer, to include as due to radiation exposure.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to April 1965.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

After perfecting a timely appeal in December 2011, the Veteran died in August 2012.  In November 2012, within one year of the Veteran's death, the appellant filed a claim for Dependency and Indemnity Compensation (DIC).  Accordingly, the RO, in a July 2014 decision, correctly substituted the appellant as the claimant for the purposes of processing the Veteran's prior service connection claim to completion.  See 38 U.S.C.A. § 5121A (West 2015).  

The Veteran's Virtual VA claims file includes additional VA treatment records, and his Veterans Benefits Management System (VBMS) file includes his representative's May 2016 informal hearing presentation as well as new lay statements requesting a videoconference hearing.  However, as the decision below is fully favorable to the claimant, the Board finds that there is no prejudice in proceeding with consideration of the evidence in the electronic claims files.  



FINDINGS OF FACT

1.  In a February 2011 decision, the Board denied the claim of entitlement to service connection for prostate cancer.  

2.  The Veteran did not appeal the February 2011 Board decision at the Court of Appeals for Veterans Claims, and has also made no motion for revision or reconsideration of the February 2011 Board decision.  

3.  The evidence received since the February 2011 Board decision is not cumulative or redundant of the evidence of record at the time of the prior denial, and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for prostate cancer.

4.  Prostate cancer did not manifest in service or for many years thereafter.

5.  The Veteran was exposed to ionizing radiation during his military service.

6.  The evidence is in relative equipoise as to whether the Veteran's prostate cancer is related to his in-service exposure to ionizing radiation.


CONCLUSIONS OF LAW

1.  The February 2011 Board decision denying service connection for prostate cancer is final.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7103 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 20.1100 (2015).  

2.  Evidence received since the February 2011 denial is new and material, and the claim of entitlement to service connection for prostate cancer is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 20.1105 (2015).  
3.  With resolution of reasonable doubt in the Veteran's favor, his prostate cancer was incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the decision below, the Board has reopened and granted the claim of entitlement to service connection for prostate cancer.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted.  

In November 2005 and July 2006 rating decisions, the RO denied the Veteran's claim of entitlement to service connection for prostate cancer.  He appealed those decisions, and the Board denied the claim in a February 2011 decision.  That February 2011 Board decision is final as there was no appeal and no motion for reconsideration.  38 C.F.R. § 20.1100.  Therefore, the Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final decision.  38 U.S.C.A. § 7105.  

The RO reopened this claim in the August 2011 rating decision on appeal, but also confirmed and continued the November 2005 and July 2006 denials of service connection for prostate cancer.  Although the RO did reopen the claim in the August 2011 rating decision, the Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board must preliminarily decide that new and material evidence has been presented in a case, before addressing the merits of the claim.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of establishing whether new and material evidence has been received, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination on whether the submitted evidence meets the definition of new and material evidence, the Board takes cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying the concepts derived from the VCAA.  Shade, 24 Vet. App. at 118.  Moreover, the Veteran need not present evidence as to each previously unproven element of a claim.  Shade, 24 Vet. App. at 120.

At the time of the Board's February 2011 rating decision, the evidence of record consisted of the Veteran's service treatment records, his St. Cloud VA Medical Center treatment records, his private treatment records showing February 2003 diagnosis for prostatic adenocarcinoma and April 2003 prostatectomy, an August 2009 opinion from Dr. HPL, a September 2003 VA examination report, the April 2010 Defense Threat Reduction Agency's (DTRA) dose estimate, the May 2010 opinion from the Undersecretary for Health regarding the etiology of prostate cancer, and the Veteran's lay statements.  In his June 2003 claim, the Veteran sought service connection for prostate cancer based on either in-service herbicide exposure or in-service radiation exposure.  In his later lay statements, he cited his service aboard the USS Hassayampa as exposing him to radiation trough participation in atomic testing as part of Operation DOMINIC I in 1962 and possible herbicide exposure in the Gulf of Tonkin in 1964.  

The September 2003 VA examiner offered a negative opinion based on the Veteran's lack of in-service herbicide exposure as a blue water Navy Veteran.  The examiner also noted an association between bladder cancer and radiation exposure, but no association between prostate cancer and radiation exposure despite the recognition of prostate cancer as a radiogenic disease in 38 C.F.R. § 3.311.  Dr. HPL's August 2009 opinion cited prostate cancer as the most common cancer that men develop, but allowed that it is conceivable that the etiology of this Veteran's prostate cancer was his in-service radiation exposure.  The Undersecretary for Health offered a May 2010 opinion weighing against service connection based on DTRA's April 2010 dose estimate and the low statistical probability that radiation had caused this Veteran's prostate cancer derived from that dose estimate.  

In the February 2011 decision, the Board noted the Federal Circuit's resolution of Haas v Peake, 525 F.3d 1168, 1190 (Fed. Cir. 2008), upholding the requirement that a claimant must have been present within the land boarders of Vietnam in order to enjoy the presumption of herbicide exposure in denying service connection for prostate cancer based on herbicide exposure.   The Board further denied service connection based on radiation exposure through the Veteran's participation in Operation Dominic I based on the Undersecretary for Health's May 2010 opinion.  

Subsequent to the Board's February 2011 denial of service connection, the Veteran submitted further lay statements, further VA treatment records, and further private medical opinions.  Each lay statement, reiterated the Veteran's feeling that his prostate cancer was due to his in-service radiation exposure aboard the USS Hassayampa.  As will be discussed in further detail below, the February 2011, July 2011, and June 2012 opinions from Dr. EDK related the Veteran's prostate cancer to his in-service radiation exposure.  These opinions are new, in that they were not of record at the time of the Board's February 2011 denial.  These onions are also material, as they relate to the relationship between the Veteran's prostate cancer and his in-service radiation exposure.  

Therefore, the Board finds that new and material evidence has been submitted to reopen the Veteran's previously denied claim of entitlement to service connection for prostate cancer.  

The Underlying Merits of the Appeal

The Veteran had consistently attributed his prostate cancer to his in-service exposure to radiation aboard the USS Hassayampa.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Applicable law provides that service connection for a condition claimed as due to radiation exposure can be established in one of three ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd. sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).  

First, direct service connection can be established by "show[ing] that the disease or malady was incurred during or aggravated by service," a task that includes the difficult burden of tracing causation to a condition or event during service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Second, in the absence of competent medical evidence linking a disability to service, there is a lifetime presumption for certain enumerated diseases without any requirement that it manifest to a specific degree, for those who meet the requirements of a radiation exposed veteran who engaged in radiation risk activity under § 1112(c)(3) and 38 C.F.R. § 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.  A "radiation-exposed" veteran is one who participated in a radiation-risk activity.  A "radiation-risk activity" includes the onsite participation in a test involving the atmospheric detonation of a nuclear device.  "Onsite participation" means presence at the test site, or performance of military duties in connection with ships, aircraft, or other equipment used in direct support of the nuclear test, during an official operational period of an atmospheric nuclear test.  38 C.F.R. § 3.309(d)(3).  

Third, other "radiogenic" diseases, such as any form of cancer, listed under 38 C.F.R. § 3.311(b)(2), found 5 years or more (for most of the listed diseases) after service in an ionizing radiation exposed veteran may also be service connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.  "Radiogenic diseases" under this regulation include prostate cancer.  38 C.F.R. § 3.311(b).  Other claimed diseases may be considered radiogenic if the claimant has cited or submitted competent scientific or medical evidence which supports that finding.  38 C.F.R. § 3.311(b)(4).

When it has been determined that: (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest during the applicable specified time period after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is "at least as likely as not" that the disease resulted from in-service radiation exposure or whether, under § 3.311(c)(1)(ii), there is "no reasonable possibility" that the disease resulted from in-service radiation exposure.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection is warranted for the Veteran's prostate cancer.  

Initially, the Board notes that the Veteran's complete service treatment records are available for review.  His April 1965 separation examination shows a normal genitourinary system.  The Veteran himself has never claimed in-service onset for his prostate cancer in his lay statements, but has rather focused on his in-service radiation exposure.  Dr. HPL and Dr. EDK's opinions have similarly focused on the Veteran's in-service radiation exposure.  The earliest indication of any problem with his prostate is the February 2003 biopsy in the private treatment records showing prostatic adenocarcinoma.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Therefore, the Board finds that the Veteran's prostate cancer did not manifest in service or for many years thereafter.

Nevertheless, as noted above, the Veteran contends that he developed prostate cancer as a result of exposure to ionizing radiation in service.  DTRA has confirmed the Veteran's participation in atmospheric nuclear testing, and provided an April 2010 dose estimate.  In the April 2010 dose estimate, DTRA cited a program allowing expedited processing of those cases well below or well above the likely level to result in a successful claim, using the worst-case upper bounds in order to provide maximum benefit of the doubt to the Veteran.  This program has established conservative maximum doses utilizing actual radiation level measurements and technical calculations from atmospheric nuclear test detonations, ensuring that reported doses are not less than actual doses and are based on worst-case parameters and assumptions.  Using these guidelines, DTRA provided a dose estimate of 18 rem external gamma and 0.5 rem external neutron, with an internal committed dose to the prostate (alpha) of 4.5 rem and internal committed dose to the prostate (beta + gamma) of 2 rem.  

As noted above, service connection cannot be granted on a presumptive basis for prostate cancer because prostate cancer is not diseases listed under section 3.309(d).  However, as prostate cancer is considered a "radiogenic" disease under 38 C.F.R. § 3.311(b)(2), the RO forwarded this dose estimate to the Under Secretary for Benefits pursuant to the Board's February 2009 remand.  That May 2010 opinion ultimately supported the Board's February 2011 denial as discussed above.  Nevertheless, the Veteran can still claim service connection on a direct basis.  

With regard to direct service connection, the Veteran's Urologist at the Mayo Clinic offered February 2011, July 2011, and June 2012 opinions in support of direct service connection.  In February 2011, Dr. EDK opined that the Veteran's prostate cancer may have been induced by ionizing radiation.  In July 2011, he removed the speculative language, stating that it is as likely as not that the Veteran's ionizing radiation exposure caused his prostate cancer.  He based this opinion on his experience with other patients, and the aggressive forms of cancer in the cases of those patients who had been exposed to radiation.  Dr. EDK repeated his experience with patients who had been exposed to radiation and their aggressive metastatic prostate cancer in his June 2012 opinion.  However, in this opinion, he also cited several medical journal articles supporting the evidence of a strong correlation between exposure to ionizing radiation and subsequent prostate cancer.  

Essentially, in this case, the May 2010 opinion by the Undersecretary for Health stands against Dr. EDK's opinions.  When there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over another by providing an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  Therefore, the Board must determine whether one of these opinions holds more probative value than the other.  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In this case, both of the opinions are factually accurate, citing to the Veteran's verified in-service radiation exposure and his current diagnosis for metastatic prostate cancer.  Further, both opinions and fully articulated, giving a thorough review of the medical records reviewed in reaching their respective conclusions.  Each opinion is also offered by a well-qualified medical professional.  Moreover, each opinion offers sounds reasoning to support their conclusions, the Undersecretary for Health citing to DTRA's April 2010 dose estimate and Dr. EDK citing his experience and the relevant medical journal articles supporting his conclusion.  

Based on the foregoing, the Board finds that the evidence is in relative equipoise as to whether the Veteran's in-service radiation exposure caused his prostate cancer.  Accordingly, the Board resolves all doubt in favor of the Veteran and finds that service connection for prostate cancer is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53. 
ORDER

New and material evidence having been received, the claim of entitlement to service connection for prostate cancer is reopened.

Entitlement to service connection for prostate cancer is granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


